Title: To Thomas Jefferson from Daniel D. Tompkins, 9 February 1809
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir,
                     Albany February 9. 1809
                  
                  I take the liberty of certifying to you that the bearers of this letter (4 Onandago and 7 Oneida Indians) are sober peaceable & moral Indians well attached to the peace and welfare of the United States. I therefore recommend them to the notice and attention of the General Government.
                  I am, Sir, most respectfully Your Obt. Sevt.
                  
                     Daniel D. Tompkins
                     
                  
               